Whitaker, J. (concurring).
The facts and questions at issue have been clearly stated by my learned associates. The only question to be determined is the construction of the contract sued upon.
The primary and universal rule governing the construction of contracts is that the intention of the parties when ascertained shall govern. All other rules of construction are subsidiary and have been evolved by the courts for the purpose of ascertaining and giving force to and not defeating this intention.
I think the use of the phrase ‘1 contingencies beyond your control ” was intended to cover all causes which no care, foresight or acts of the defendant could have controlled or prevented.
*37The mere inclusion of contingencies which were potentially "within the power of the defendant to prevent, such as fire, strikes, etc., was not intended by the parties to limit and confine the uncontrollable contingencies simply to a change in the tariff.
The intention of the parties, in my opinion, is disclosed upon the contract itself and was that any contingency which was concededly beyond the control of the appellant, and which made it impossible for it to perform the contract, gave it the right of cancellation.
The judgment should be reversed.
Judgment reversed, with costs.